 1   ANTHONY P. CAPOZZI, CSBN: 068525
     LAW OFFICES OF ANTHONY P. CAPOZZI
 2   1233 W. SHAW AVE., SUITE 102
     FRESNO, CALIFORNIA 93711
 3   PHONE: (559) 221-0200
     FAX: (559) 221-7997
 4   EMAIL: Anthony@capozzilawoffices.com
     www.capozzilawoffices.com
 5
 6   ATTORNEY FOR Defendant,
     TOMMIE THOMAS
 7
 8
 9                               UNITED STATES DISTRICT COURT

10                              EASTERN DISTRICT OF CALIFORNIA

11                                             ******

12   UNITED STATES OF AMERICA,                         Case No.: 1:17-CR-00296-1 DAD-BAM
13                 Plaintiff,                          STIPULATION AND ORDER TO
14          v.                                         CONTINUE SENTENCING HEARING

15
                                                       Date: October 15, 2019
16   TOMMIE THOMAS,                                    Time: 10:00 a.m.
                                                       Courtroom: 5
17                 Defendant.                          Hon. Dale A. Drozd
18
19   TO:    THE HONORABLE COURT AND TO THE ASSISTANT UNITED STATES
            ATTORNEY:
20
21          IT IS HEREBY STIPULATED by and between the parties hereto through their respective
22   counsel that the sentencing hearing in the above captioned matter now set for Tuesday, October
23   15, 2019, at 10:00 a.m. be continued to Monday, November 25, 2019, at 10:00 a.m.
24          The parties also agree to amend the briefing schedule as follows: Informal Objections
25   are due on October 28, 2019, Final Presentence Investigation Report is due on November 4, 2019,
26   and Formal Objections are due on November 12, 2019.
27          This request is made by defense counsel who needs additional time to set aside state
28   case before sentencing.




                                                   1
 1   IT IS SO STIPULATED.
 2                                             Respectfully submitted,
 3    DATED:      September 20, 2019     By: /s/ Angela L. Scott
 4                                           ANGELA L. SCOTT
                                             Assistant United States Attorney
 5
 6
 7    DATED:      September 20, 2019     By: /s/ Anthony P. Capozzi
                                             ANTHONY P. CAPOZZI
 8                                           Attorney for Defendant TOMMIE THOMAS
 9
10
11                                              ORDER

12          Based upon the stipulation of the parties and good cause appearing therefor, it is hereby

13   ORDERED that the date of the sentencing hearing of the defendant in the above-entitled case is

14   continued from Tuesday, October 15, 2019, at 10:00 a.m. to Monday, November 25, 2019, at

15   10:00 a.m. The briefing schedule is changed as follows: Informal Objections due on October

16   28, 2019, Final Presentence Investigation Report due on November 4, 2019, and Formal

17   Objections due on November 12, 2019.

18
     IT IS SO ORDERED.
19
        Dated:    September 23, 2019
20                                                      UNITED STATES DISTRICT JUDGE
21
22
23
24
25
26
27
28




                                                    2
